Citation Nr: 1028539	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  07-35 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran had active service from September 1969 to September 
1973 and from December 1991 to July 1993, with additional service 
in the Reserves and National Guard between June1975 and June 
1998.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied service connection for 
hypertension.


FINDING OF FACT

Hypertension was manifested during active service.


CONCLUSION OF LAW

Hypertension was incurred during active service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.3043.307, 3.309 
(2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
However, since this decision represents a complete grant of the 
benefit sought on appeal, and as the Veteran cannot be prejudiced 
by this decision, the Board finds that a discussion of the VA's 
"duty to notify" and "duty to assist" obligations is 
unnecessary.  Therefore, the Board will proceed to the merits of 
the Veteran's appeal.  

The Veteran seeks service connection for hypertension.  
Applicable law provides that service connection will be granted 
if it is shown that a veteran suffers from a disability resulting 
from an injury suffered or disease contracted in the line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty, in active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.

Generally, to prove service connection, the record must contain: 
(1) Medical evidence of a current disability, (2) medical 
evidence or in certain circumstances, lay testimony, of an in-
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus or a relationship between a 
current disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 
(1995).

Regulations also state that if a chronic disease is shown in 
service, subsequent manifestations of the same chronic disease at 
any later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  When the disease identity is 
established, there is no requirement of evidentiary showing of 
continuity. 

Service connection may also be granted for certain chronic 
diseases, such as cardiovascular disease, including hypertension, 
when such disease is manifested to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The minimum compensable 
disability rating (of 10 percent) for hypertension requires 
diastolic pressure of predominantly 100 or more or systolic 
pressure of predominantly 160 or more; or if a claimant has a 
history of diastolic pressure of predominantly 100 or more and 
requires continuous medication for control.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2009).

Hypertension is defined as diastolic blood pressure that is 
predominantly 90 millimeters (mm.) or greater, and isolated 
systolic hypertension is defined as systolic blood pressure that 
is predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  To support a diagnosis of 
hypertension, the blood pressure readings must be taken two or 
more times on at least three different days.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 4.104, 
Diagnostic Code 7101(Note 1) (2009).

The Veteran testified that he was treated for high blood pressure 
and diagnosed with hypertension in 1993 during his National Guard 
service.  

In support of his claim, the Veteran submitted copies of his 
service treatment records from the Ehrling Bergquist Hospital and 
a health facility at Offutt AFB, dated in April 1993.  The 
records from the Ehrling Bergquist Hospital show blood pressure 
readings of 186/96 and 171/70 and a clinical assessment of 
elevated blood pressure recorded on April 16, 1993.  Another 
record from a health facility at Offutt AFB, dated that same day, 
showed the Veteran's blood pressure was 166/100.  He apparently 
was prescribed Procardia (a medication to treat high blood 
pressure) on a trial basis.  This treatment record also reflects 
that the previous day's blood pressure readings, as recorded at 
the Army Air Force Exchange Service (AFEES) processing center, 
were 160/120, 160/98, 148/98, and 133/118.  Another health 
record, dated April 20, 1993, indicates that Veteran was placed 
on a temporary profile for a diagnosis of high blood pressure.  
There are no other findings of elevated blood pressure or any 
diagnoses of hypertension during the Veteran's Army National 
Guard service.  

A periodic examination conducted in December 1996 shows no 
diagnosis or findings of hypertension or elevated blood pressure, 
and the Veteran denied any history of high or low blood pressure 
on his Report of Medical History.  However, the examination 
report shows the Veteran's blood pressure was 136/98.    

Additional VA and private outpatient treatment records dated from 
1996 to March 2005, reveal no clinical findings of hypertension 
or high blood pressure.  A VA examiner diagnosed the Veteran with 
having hypertension during a clinical examination in March 2005.  
The Veteran was started on hypertension medication at that time.  

The Veteran was afforded a VA examination in January 2006 so that 
the etiology of his hypertension might be determined.  
Unfortunately, the VA examiner only provided an opinion as to 
whether or not hypertension was caused by the Veteran's service-
connected diabetes mellitus.  There was no discussion of whether 
the hypertension disorder had its onset in service.  

Based upon review of the evidence of record, and resolving all 
doubt in the Veteran's favor, the Board finds that service 
connection for hypertension is warranted.  A current diagnosis of 
hypertension has been made by a VA examiner, thus the first 
element of service connection has been met.  

Even though no clear diagnosis of hypertension is reflected in 
any examination or treatment record compiled in service, the 
Board takes notice of the fact that service treatment records 
clearly show multiple instances of elevated blood pressure 
readings and clinical findings of elevated blood pressure, with 
treatment with medication during service.  These abnormal 
readings appear to indicate hypertension, as hypertension is 
defined as diastolic blood pressure that is predominantly 90 
millimeters (mm.) or greater.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7101(Note 1) (2009).  Based on this evidence, the Board 
finds that hypertension was manifested in- service, thus 
satisfying the second element of establishing service connection.
 
There is no medical opinion of record which links the Veteran's 
current hypertension disorder to his military service.  
Nonetheless, VA regulations state that if a chronic disease is 
shown in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service connected, 
unless clearly attributable to intercurrent causes.  See 38 
C.F.R.  § 3.303(b).  VA recognizes that hypertension is a form of 
chronic cardiovascular disease.  The Veteran was prescribed 
hypertension medication in service, although on a trial basis, 
and the cumulative evidence supports a finding that the initial 
manifestation of the disease was while he was on active duty.  
The Veteran continues to be diagnosed and treated for 
hypertension.  Resolving all doubt in the Veteran's favor, the 
Board concludes that service connection for hypertension is 
warranted.  


ORDER

Service connection for hypertension is granted.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


